Citation Nr: 0534134	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967 and he served in the Republic of Vietnam from 
April 1966 to April 1967.  His military occupational 
specialty was a radio operator and his military decorations 
include the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal.  

Historically, the veteran was notified in December 2001 of a 
rating decision that month which denied service connection 
for PTSD.  He did not appeal that decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for a right 
knee disorder and also denied service connection for PTSD 
(without first adjudicating whether new and material evidence 
had been submitted to reopen that claim).  

A hearing was held at the RO in July 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  

The issues of entitlement to service connection for PTSD and 
for a right knee disorder, on the merits, are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was notified in December 2001 of a rating 
decision that month which denied service connection for PTSD.  
He did not appeal that decision and it is final.  

2.  The additional evidence received since the December 2001 
denial of service connection for PTSD reflects diagnoses of 
PTSD, which were not present at the time of the December 2001 
rating decision, and is new and material for the purpose of 
reopening that claim.  


CONCLUSIONS OF LAW

1.  The RO's December 2001 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

2.  The evidence received since that December 2001 decision 
is new and material and, therefore, is sufficient to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
the appellant was notified in April 2002, prior to the rating 
decision which is being appealed, in accordance with the 
timing requirements of the VCAA.  

Here, since the Board is granting the application to reopen 
the claim for service connection for PTSD, any deficiency in 
the VCAA notice with regard to the new and material issue is 
no more than harmless error.  See, too, Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Reopening

The veteran was notified in December 2001 of a rating 
decision of that month denying service connection for PTSD 
but no appeal was taken from that rating action.  Under 38 
U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. §§ 3.104, 20.302(a) 
(2005) a rating action which is not appealed is final and may 
not be reopened unless new and material evidence is 
presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial).  

Reopening requires a two-step analysis.  First, VA must 
determine whether new and material evidence has been 
submitted according to the requirements of 38 C.F.R. 
§ 3.156(a) since the last disallowance on any basis, i.e., on 
the merits or denying reopening (Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); second, if new and material evidence 
has been submitted, the claim is reopened and VA will proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); and Fossie v. West, 
12 Vet. App. 1 (1998).  

New evidence is that which was not previously considered, 
i.e., neither cumulative nor redundant of earlier evidence, 
and material evidence is that which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The new evidence must not be cumulative, redundant or mere 
copies of evidence previously submitted.  When determining 
whether evidence is new and material, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  VA evidence which was constructively 
on file and is now actually on file, may be new and material 
evidence if it is not cumulative and is relevant.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. 
West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is 
submitted, no analysis of materiality is required.  Smith 
(Russell) v. West, 12 Vet. App. 312, 315 (1999).  

The new evidence need be probative only as to each element 
that was a specified basis for the last denial without having 
to establish all elements needed for allowance.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence can be 
material if it provides a more complete picture of 
circumstances surrounding the origin of an injury or 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) (en 
banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

PTSD

The December 2001 rating decision denied service connection 
for PTSD, in part, because there was no diagnosis of PTSD of 
record.  

Since that time voluminous VA outpatient treatment records 
have been received which reflect diagnoses of and treatment 
for PTSD.  This is probative as to a specific element that 
was a specified basis for the last denial.  Accordingly, 
reopening of the claim for service connection for PTSD is 
warranted.  


ORDER

The application to reopen the claim for service connection 
for PTSD is granted.  


REMAND

The veteran testified at the July 2005 travel Board hearing 
that immediately after military service he had received VA 
treatment in Little Rock for a right knee disability.  
Hearing transcript, P. 5-6.  However, there are no VA records 
currently on file which antedate the year 2000.  As VA has 
notice of these records and their possible relevance to this 
appeal, they must be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) and 38 C.F.R. § 3.159(c)(2) (2005).  

The veteran is seeking service connection for PTSD.  During 
his hearing in July 2005, he provided further elaboration 
with regard to his stressors.  The stressors reported by the 
veteran include mortar attacks and sniper fire directed at 
the bases where he was stationed in the Republic of Vietnam.  
P. 12.  The Board notes that a veteran need not substantiate 
his actual presence during the stressor event; the fact that 
the veteran was assigned to and stationed with a unit that 
was present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Given this new testimony, 
additional development regarding the veteran's stressors is 
in order.  

Accordingly, the case is remanded for the following 
development and consideration:   

1.  Obtain all VA treatment records from 1967 to 
the present that have not previously been 
associated with the claims file.     

2.  Make a further attempt to verify the 
veteran's reported stressors by contacting the 
U.S. Armed Services Center for Research of Unit 
Records (CRUR).  In particular, request 
verification as to whether the veteran's units 
came under attack during the periods in question.  
The CRUR should be requested to provide any 
information which might corroborate each of the 
veteran's alleged stressors.  A response, 
negative or positive, should be associated with 
the claims file.  As indicated, undertake follow-
up through appropriate channels to obtain 
verification of the veteran's claimed stressors.

3.  After the foregoing development has been 
accomplished, consider whether additional VA 
examination is required.  38 C.F.R. § 3.159(c)(4) 
(2005).  If the benefits remain denied, send the 
veteran and his representative an appropriate 
Supplemental Statement of the Case (SSOC).  Also 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


